Title: From George Washington to Tobias Lear, 22 December 1794
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Decr 22d 1794
        
        Looking into an old Portfolio, which I had not seen this many a day, I found the papers which accompany this note, relative to the River Potomac. I do not know that any of them will be useful to you; but as well for the purpose of keeping them together as to afford you an opportunity of deciding for yourself, they are now forwarded to you.
        
        
        I also send you the sketch which has been presented to me by Mr Claiborn, of the new method of lowering & raising boats, without locks. It will give you a better idea than my description which in the letter of yesterday, was capable of doing; & for that reason it is forwarded. I am Your affecte Servt
        
          Go: Washington
        
      